Citation Nr: 0110824	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-07 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right thumb 
disorder.  

2.  Entitlement to service connection for frostbite of the 
toes and fingers.  

3.  Entitlement to service connection for a bilateral hand 
disorder.  

4.  Entitlement to an increased evaluation for duodenal ulcer 
disease and gastroesophageal reflux disease, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for right 
patellofemoral pain syndrome.  

7.  Entitlement to a compensable evaluation for left 
patellofemoral pain syndrome.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1977 to May 1982 
and from March 1983 to January 1998.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a June 
1998 rating decision of the Montgomery, Alabama Regional 
Office (RO) which granted service connection for duodenal 
ulcer disease and gastroesophageal reflux disease and 
assigned a 10 percent disability evaluation effective 
February 1, 1998.  Service connection was also granted for 
cervical strain with a 10 percent disability evaluation 
effective February 1, 1998 and for right and left 
patellofemoral pain syndrome with noncompensable disability 
evaluations effective on that same date.  Service connection 
was denied for a right thumb disorder, frostbite of the toes 
and fingers and for a bilateral hand disorder.  The veteran 
has been represented throughout this appeal by the Alabama 
Department of Veterans Affairs.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as to the issue of 
service connection for frostbite of the toes and fingers and 
the issues of increased evaluations for cervical strain, 
right patellofemoral syndrome and left patellofemoral 
syndrome has been obtained by the RO.  

2.  Frostbite of the toes and fingers, bilaterally, with cold 
sensitivity and neuropathy has been reasonably shown to have 
had origins during active service.  

4.  The veteran's cervical spine disorder has been reasonably 
shown to be productive of moderate limitation of motion of 
the cervical spine with moderate intervertebral disc 
syndrome, but no more.  

5.  The veteran's right knee disorder has been reasonably 
shown to be productive of slight impairment of the knee with 
range of motion from 0 to 140 degrees with crepitus on 
movement and moderate loss of function due to pain.  

6.  The veteran's left knee disorder has been reasonably 
shown to be productive of slight impairment of the knee with 
range of motion from 0 to 140 degrees with crepitus on 
movement and moderate loss of function due to pain.


CONCLUSIONS OF LAW

1.  Frostbite of the toes and fingers, bilaterally, with cold 
sensitivity and neuropathy was incurred in active service.  
38 U.S.C.A. §§ 5107, 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

2.  The schedular criteria for a 20 percent evaluation for 
cervical strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.3. 4.7, 4.40, 
4.45, 4.59 and Diagnostic Codes 5003, 5286, 5287, 5290, 5293 
(2000).  

3.  The schedular criteria for a 10 percent evaluation for 
right patellofemoral pain syndrome have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.59 and Diagnostic Codes 5256, 
5257, 5260, 5261 (2000).  

4.  The schedular criteria for a 10 percent evaluation for 
left patellofemoral pain syndrome have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.59 and Diagnostic Codes 5256, 5257, 
5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 1 114 Stat. 2096 (Nov. 9, 2000). This law rewrites 
the 38 U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that under the new criteria, the duty to 
assist was satisfied in the present case.  The Board notes 
that by virtue of the Statement of the Case issued during the 
pendency of this appeal, the veteran and his accredited 
representative were given notice of information, medical 
evidence, or lay evidence necessary to support his claim.  
Additionally, the veteran was afforded VA general medical and 
neurological examinations in May 1998.  The veteran also had 
the opportunity to provide testimony as to his claimed 
disorders at a January 2001 hearing before a member of the 
Board.  Further, as the Board is granting service connection 
for frostbite of the toes and fingers, bilaterally, with cold 
sensitivity and neuropathy as well as an increased 
evaluations for the veteran's service-connected cervical 
strain, right patellofemoral pain syndrome and left 
patellofemoral syndrome, a remand, at this time, would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 
546 (1991)(strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in the 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994)(remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, the Board 
concludes that remanding these claims for additional 
development under the new statute is not necessary, and 
reviewing the claim without remanding it is not prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

I.  Service Connection for a Right Thumb Disorder

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137 38 C.F.R. 
§§ 3.307, 3.309 (2000).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely 
"acute and transitory" in nature.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

The veteran's service medical records are incomplete.  The 
available service medical records indicate that at the time 
of an August 1997 medical board examination, the veteran 
checked that he suffered swollen and painful joints.  There 
was a notation by the examiner that the veteran suffered 
frostbite of the left and right hands in 1990, with a "60 
degree" loss of feeling in the hands.  

The veteran underwent a VA general medical examination in May 
1998.  He reported that in January 1983 at Fort Benning, it 
was 20 degrees below zero and that it had never been that 
cold in Columbus, Georgia.  The veteran also reported that it 
was raining.  The examiner noted that such was an error as it 
could not rain at 20 degrees below zero, so there was some 
question of how cold it actually became at that time.  The 
veteran stated that his hands were wet and that they became 
discolored as did his toes.  He reported that he was treated 
with slow warming.  The veteran indicated that he lost one 
toenail, but no other flesh.  He complained of pain and 
numbness in his fingers to the mid palms and in his feet from 
the toes to the balls of his feet.  The examiner reported 
that there was minimal tinea bilaterally and that the pulses 
were normal in the feet and hands.  It was noted that there 
was some irregularity in the toenails, but that the skin was 
normal.  The examiner indicated that there was some loss of 
sensation of the toes and fingers of both hands only.  The 
diagnoses included frostbite of the toes and fingers, 
bilaterally, with cold sensitivity and neuropathy.  

The veteran also underwent a VA neurological examination in 
May 1998.  At that time, he reported that he had pain and 
numbness of both hands and feet since suffering frostbite in 
1983.  The veteran noted that the numbness was worse in cold 
weather.  The examiner reported that the veteran had 
decreased pain and touch sensation in both hands.  There was 
also decreased sensation in both feet.  The deep tendon 
reflexes were 1+, bilaterally, and the Babinski's was 
negative.  The diagnoses included peripheral neuropathy 
involving both hands and both feet secondary to frostbite.  

At the January 2001 hearing before a member of the Board, the 
veteran testified that when he was in Germany in October or 
November 1977, he was on guard duty and was only wearing a 
regular pair of boots, a field jacket and black gloves.  He 
said the next day he could hardly move his hands and feet.  
The veteran stated that he was brought to a first aid station 
for treatment and that his fingers and toes turned a whitish 
color.  He noted that afterwards, he had a burning and 
tingling feeling in his fingers and toes all the time.  He 
reported that he had a real problem with his hands and toes 
hurting when he was in ranger school in Georgia.  The veteran 
further reported that it happened again in 1986.  He related 
that, at that time, he was in the emergency room for seventy-
two hours.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records are apparently incomplete.  The Court has held that 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
Benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  The available service medical records 
indicate that at the time of an August 1997 medical board 
examination, it was noted that the veteran suffered frostbite 
of the left and right hands in 1990 with a "60 degree" loss 
of feeling in the hands.  Additionally, the Board notes that 
a May 1998 general medical examination report, within one 
year of the veteran's separation from service, indicated 
diagnoses including frostbite of the toes and fingers, 
bilaterally, with cold sensitivity and neuropathy.  Further, 
a May 1998 VA neurological examination report related 
diagnoses including peripheral neuropathy involving both 
hands and both feet secondary to frostbite.  The Board 
observes that the medical evidence of record includes a 
reference to treatment for frostbite of hands during service 
and a present diagnoses referring to frostbite of the toes 
and fingers.  Therefore, the Board is of the view that to 
conclude otherwise than that the evidence is at least in 
equipoise as to whether frostbite of the toes and fingers, 
bilaterally, with cold sensitivity and neuropathy was 
incurred during the veteran's period of service would not 
withstand Court scrutiny on the basis of the evidence 
currently of record.  Accordingly, with resolution of 
reasonable doubt in favor of the veteran, the Board concludes 
that service connection for frostbite of the toes and 
fingers, bilaterally, with cold sensitivity and neuropathy is 
warranted.  

II.  Increased Evaluation for Cervical Strain

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims (Court), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet.App. 119 (1999).  In this case, the RO has not assigned 
separate staged ratings for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

A.  Historical Review

The available service medical records indicate that the 
veteran was treated for a cervical spine disorder during his 
period of service.  A June 1995 electromyography report noted 
that the veteran complained of neck pain and paresthesia in 
his hands.  As to an impression, it was noted that the 
electromyography and nerve conduction studies were negative 
for radiculopathy, plexopathy, carpal tunnel syndrome or 
other peripheral neuropathy in the upper extremities.  A May 
1997 treatment entry related an assessment of chronic 
cervical/thoracic pain.  A subsequent May 1997 consultation 
report noted that the veteran complained of neck pain for the 
previous two years.  The assessment, at that time, was 
chronic neck pain.  An August 1997 medical board examination 
report noted that the veteran had chronic neck pain.  A 
September 1997 hospital narrative summary noted that the 
veteran had a history of an injury to his neck during a 
parachute jump in 1995.  He complained of persistent neck 
pain especially with impact activity associated with 
radiation distally to the shoulder blade area as well as 
bilateral hand paresthesia.  A magnetic resonance imaging 
study of the cervical spine showed C4-C5 and C5-C6 
degenerative disc disease.  The diagnoses included chronic 
neck pain secondary to degenerative arthritis.  

The veteran underwent a VA general medical examination in May 
1998.  He complained of pain in the head and neck.  The 
examiner reported that there was some nuchal spasm.  Flexion 
of the cervical spine was 30 degrees, extension was 30 
degrees, lateral flexion was 30 degrees, bilaterally, and 
rotation was 45 degrees to the right and 55 degrees to the 
left.  The examiner noted that the veteran experienced 2+ 
pain in all ranges of motion.  The examiner stated that there 
was moderate to severe loss of function due to pain.  The 
neurological evaluation was reported to be normal.  It was 
also noted that an X-ray of the cervical spine was normal.  
The diagnoses included cervical strain.  

A May 1998 neurological examination report noted that the 
veteran had pain in the back of his neck as well as pain in 
both his knees.  The diagnoses included degenerative joint 
disease of multiple joints.  

In June 1998, service connection was granted for cervical 
strain.  A 10 percent disability evaluation was assigned 
effective February 1, 1998.  The 10 percent disability 
evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A 10 percent 
evaluation is warranted for mild intervertebral disc 
syndrome.  A 20 percent evaluation requires moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. Part 4, Diagnostic Code 5293 (2000).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (2000).  Slight limitation of 
motion of the cervical spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 30 percent evaluation requires 
severe limitation of motion.  38 C.F.R. Part 4, Diagnostic 
Code 5290 (2000).  Ankylosis of the cervical spine at a 
favorable angle warrants a 30 percent evaluation.  A 40 
percent evaluation requires fixation at an unfavorable angle.  
38 C.F.R. Part 4, Diagnostic Code 5287 (2000).  Complete bony 
fixation of the spine (ankylosis) at a favorable angle 
warrants a 60 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5286 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

At the January 2001 hearing before a member of the Board, the 
veteran testified that he suffered from neck pain and that, 
at times, he could barely move his neck.  He stated that he 
was unable to lift over five pounds.  The veteran reported 
that he could move his neck, but that he would have pain at a 
certain point.  He indicated that he would have more pain 
when he moved his head backward.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
indicates that the veteran suffers from symptomatology 
reasonably shown to be productive of moderate limitation of 
motion of the cervical spine.  38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5290 (2000).  The most recent May 1998 VA general 
medical examination report noted that the veteran complained 
of pain in the head and neck.  The examiner reported, as to 
ranges of motion of the cervical spine, that flexion was 30 
degrees, extension was 30 degrees, lateral flexion was 30 
degrees, bilaterally, and rotation to the right was 45 
degrees and rotation to the left was 55 degrees.  The 
examiner noted that the veteran experienced 2+ pain in all 
ranges of motion and that there was moderate to severe loss 
of function due to pain.  The diagnoses included cervical 
strain.  A May 1998 neurological examination report noted 
that the veteran complained of pain in the back of his neck 
and related diagnoses included degenerative joint disease of 
multiple joints.  

The Board is of the view that the evidence is sufficiently in 
equipoise as to whether a 20 percent disability evaluation, 
reflecting moderate limitation of motion of the cervical 
spine, is more nearly indicative of the veteran's disability 
picture under the facts of this case.  The Board observes 
that severe limitation of motion as required for a 30 percent 
disability evaluation pursuant to the appropriate schedular 
criteria noted above, has not been objectively shown.  The 
Board notes that the examiner, pursuant to the May 1998 VA 
general medical examination report, did indicate that there 
was moderate to severe loss of function due to pain as 
discussed above.  However, it is noted that the ranges of 
motion indicated, to include the veteran's functional 
impairment due to pain, are much more closely indicative of 
moderate limitation of motion.  Further, ankylosis of the 
cervical spine has clearly not been shown.  38 C.F.R. Part 4, 
Diagnostic Code 5286, 5287 (2000).  

Additionally, the Board notes that the evidence of record 
does not indicate that the veteran suffers from clinically 
substantiated symptomatology reasonably productive of more 
than moderate intervertebral disc syndrome with recurring 
attacks and intermittent relief.  38 C.F.R. Part 4, 
Diagnostic Code 5293 (2000).  The May 1998 VA general medical 
examination report noted that there was some nuchal spasm on 
examination of the veteran's neck.  Additionally, the 
examiner reported that the neurological evaluation was 
normal.  The medical evidence of record clearly fails to 
indicate what could reasonably be considered to be severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief as required for a 40 percent evaluation 
pursuant to the appropriate schedular criteria noted above.  

The Board also finds that a 20 percent disability evaluation 
encompasses the veteran's objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  The Board notes that functional impairment due 
to painful motion is one of the criteria for compensation 
from musculoskeletal disabilities and where arthritis is 
shown by clinical evidence, additional compensation under the 
Diagnostic Codes governing the evaluation of arthritis may be 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); VA 
O.G.C. Prec. 9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 
(July 1, 1997).  However, because the veteran's functional 
limitation of motion of motion of the cervical spine has 
already been considered in his current evaluation under 
Diagnostic Codes 5287 and 5290 the requirements of 38 C.F.R. 
§ 4.40, 4.45, 4.59, have been satisfied.  Furthermore, the 
assignment of a separate evaluation under Diagnostic Codes 
5003, governing arthritis, would, under the facts of this 
case, result in the evaluation of the same 
disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (2000).  Accordingly, the 
Board concludes that a 20 percent evaluation is warranted for 
the veteran's service-connected cervical strain.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

III.  Compensable Evaluations for Right and Left 
Patellofemoral Pain Syndrome

The Board observes that in this case, the RO has not assigned 
separate staged ratings for the disabilities at issue.  In 
reaching the determination below, the Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the disabilities have not significantly 
changed and that a uniform evaluation is appropriate in each 
case.  See Fenderson.  

A.  Historical Review

The available service medical records indicate that the 
veteran was treated for right and left knee disorders during 
service.  A January 1995 physical profile report noted that 
the veteran had bilateral knee pain.  A May 1995 treatment 
entry noted that the veteran complained of persistent 
bilateral knee pain mostly in the subpatellar region.  The 
assessment was bilateral patellar femoral syndrome.  An 
undated report noted that the veteran complained of pain in 
the back of his right knee.  The assessment, at that time, 
was strained hamstring.  An August 1997 medical board 
examination report included a notation that the veteran had 
chronic bilateral knee pain.  A September 1997 hospital 
narrative report noted that the veteran related a chronic 
history of bilateral anterior knee pain with popping 
especially with prolonged sitting, climbing and impact 
activity.  It was noted that X-rays of the knees revealed no 
abnormalities.  The diagnoses included bilateral 
patellofemoral pain syndrome.  

The veteran underwent a VA general medical examination in May 
1998.  He reported that he had fluid removed from his knees 
on several occasions from 1979 on the left and 1986 on the 
right.  The veteran stated that he was told he had bone spurs 
in the left knee.  He indicated that his knees would lock and 
that he couldn't carry anything and that he would have pain 
on climbing stairs.  The examiner noted that the veteran 
walked without a limp and that he could squat "50 degrees 
x3" because of pain in his knees.  The examiner reported 
that there was no effusion and no instability.  There were 
bilateral crepitations.  The examiner indicated that the 
range of motion of both knees was 0 degrees extension and 140 
degrees of flexion.  The examiner noted that there was 
moderate loss of function due to pain in the knees.  It was 
noted that X-rays of both knees were normal.  The diagnoses 
included patellofemoral pain syndrome, bilaterally.  

In June 1998, service connection was granted for bilateral 
patellofemoral pain syndrome.  A noncompensable disability 
evaluation was assigned effective February 1, 1998.  The 
noncompensable disability evaluation has remained in effect.  

B.  Increased Evaluation

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent requires moderate impairment.  38 
C.F.R. Part 4, Diagnostic Code 5257 (2000).  Limitation of 
flexion of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  38 C.F.R. Part 4, 
Diagnostic Code 5260 (2000).  Limitation of extension of 
either leg to 5 degrees warrants a noncompensable evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15.  38 C.F.R. Part 4, Diagnostic Code 5261 
(2000).  Favorable ankylosis of either knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable 
when the knee is fixed in full extension, or in slight 
flexion at an angle between 0 and 10 degrees.  38 C.F.R. Part 
4, Diagnostic Code 5256 (2000).  The average normal range of 
motion of the leg and knee is 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2000).  

At the January 2001 hearing before a member of the Board, the 
veteran testified that his knees would lock.  He also stated 
that at times his knees would become stiff and swollen.  The 
veteran reported that bending was a problem, especially on 
going up and down stairs.  He further noted that his knees 
would make noise twenty to thirty times a day.  The veteran 
indicated that he had pain in the top of the kneecap area and 
that he also had arthritis in both of his knees.  

The most recent May 1998 VA general medical examination 
report noted that the veteran reported that his knees would 
lock and that he would have pain on climbing stairs.  The 
examiner reported that there were bilateral crepitations.  
The examiner also indicated that the range of motion of both 
knees was 0 degrees extension and 140 degrees flexion.  The 
examiner noted that there was moderate loss of function due 
to pain in the knees.  The diagnoses included patellofemoral 
pain syndrome, bilaterally.  The Board observes that the May 
1998 examination report reflects that the veteran has 
essentially full range of motion of both knees.  However, as 
the examiner specifically reported that there was moderate 
loss of function of both knees due to pain, the Board is of 
the view that the evidence is sufficiently in equipoise as to 
reflect, from a practical or functional standpoint, flexion 
being limited to 45 degrees and extension having functional 
limits to 10 degrees.  The Board observes that the evidence 
of record fails to indicate that flexion of the right and 
left knee is functionally limited to 30 degrees or that 
extension is, in effect, limited to 15 degrees as required 
for a 20 percent evaluation for either disorder pursuant to 
the appropriate schedular criteria noted above.  The range of 
motion reported pursuant to the May 1998 examination report 
simply is not indicative of an evaluation in excess of 10 
percent for either the veteran's service-connected right or 
left knee disorders.  Ankylosis has not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5256 (2000).  

Additionally, the Board notes that the evidence of record 
does not indicate that the veteran suffers from clinically 
substantiated symptomatology reasonably productive of more 
than slight impairment of the right and left knee with 
recurrent subluxation or lateral instability.  38 C.F.R. Part 
4, Diagnostic Code 5257 (2000).  The May 1998 VA general 
medical examination report noted that there was no effusion 
and no instability of either knee.  The medical evidence of 
record clearly fails to indicate what could reasonably be 
considered to be moderate impairment of the right or left 
knee with recurrent subluxation or lateral instability, as 
required for a 20 percent evaluation for either knee disorder 
pursuant to the appropriate schedular criteria noted above.  
The Board also finds that the 10 percent disability 
evaluation for the veteran's right knee disorder and the 10 
percent disability evaluation for his left knee disorder 
encompasses his objectively ascertainable functional 
impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  Functional impairment due to pain indicative of a 
separate compensable evaluation has not been adequately shown 
by the evidence of record.  As noted above, the veteran's 
functional impairment was considered in the determination 
that a 10 percent evaluation was appropriate for both knee 
disorders.  Moreover, there is no clinically identifiable 
pathology warranting extended discussion as to whether 
separately assignable ratings are appropriate.  The veteran 
has not presently been shown to have arthritis of the right 
or left knee.  Accordingly, the Board concludes that a 10 
percent evaluation is warranted for the veteran's service-
connected right patellofemoral syndrome and that a 10 percent 
evaluation is warranted for the veteran's service-connected 
left patellofemoral syndrome.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for frostbite of the toes and fingers, 
bilaterally, with cold sensitivity and neuropathy is granted.  
A 20 percent evaluation for cervical strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.  A 10 percent evaluation for right 
patellofemoral pain syndrome is granted, subject to the laws 
and regulations governing the award of monetary benefits.  A 
10 percent evaluation for left patellofemoral pain syndrome 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for a right thumb disorder and for a bilateral 
hand disorder.  He also avers that he is entitled to an 
increased disability evaluation for his service-connected 
duodenal ulcer disease and gastroesophageal reflux disease.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

As to the veteran's claims for service connection for a right 
thumb disorder and a bilateral hand disorder, the Board 
observes that the veteran was last afforded a VA general 
medical examination in May 1998.  At that time, he reported 
that his thumb was jammed in 1994 and that the joint was 
presently stiff and did not move well.  The examiner noted 
that the veteran's thumb and distal interphalangeal joint was 
slightly swollen.  It was noted that the veteran could fully 
extend but that he flexed to 70 degrees with normal being 90 
degrees.  There was no loss of grip strength or pinch 
strength on that side.  The examiner reported that there was 
no other loss of motion in the rest of the hands and that X-
rays of both hands were normal.  The diagnoses included a 
"jammed" right thumb.  A May 1998 VA neurological 
examination report noted diagnoses including degenerative 
joint disease of multiple joints.  

At the January 2001 hearing before a member of the Board, the 
veteran testified that he suffered a hairline fracture of 
both of his hands during service.  He also reported that he 
hurt his thumb again in 1990 or 1993.  The veteran's service 
medical records indicate that he was seen in March 1993 with 
complaints of right hand and thumb pain for the previous six 
months.  The assessment included probable right ulnar 
collateral ligament tear.  A March 1993 consultation report 
related an assessment of the need to rule out "RTS" and the 
need to rule out a tendon problem.  A June 1993 report 
indicated that the veteran sustained a hyperextension injury 
to the right thumb metacarpal phalangeal joint.  The 
impression was chronic ulnar collateral ligament laxity.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions; the lack of a VA examination as to his 
claimed right thumb and bilateral hand disorders with 
etiological opinions; the evidence of inservice treatment, as 
noted above; and in consideration of the Court's holdings in 
Colvin and Hatlestad, the Board concludes that a VA 
orthopedic examination would be helpful in resolving the 
issues raised by the instant appeal.  

As to the veteran's claim for an increased evaluation for his 
service-connected duodenal ulcer disease and gastroesophageal 
reflux disease, the Board notes that the May 1998 VA general 
medical examination report included a notation that the 
veteran reported that he would wake up with pain at night as 
well as heartburn.  He indicated that he had symptoms daily 
particularly at night.  The examiner reported that on 
examination, the veteran's gastrointestinal system was 
entirely within normal limits.  The diagnoses included 
duodenal ulcer disease and gastroesophageal reflux disease.  

The observes that at the January 2001 hearing on appeal, the 
veteran testified that his service-connected gastrointestinal 
disorder had worsened.  He indicated that he was only able to 
sleep three or four hours a night as he would wake up gasping 
or choking.  The veteran reported that he would have a 
burning sensation in his chest that would go right up the 
back of his throat.  Given the nature of the veteran's 
contentions; the lack of a recent VA examination as to his 
service-connected duodenal ulcer disease and gastroesophageal 
reflux disease; and in consideration of the cases noted 
above, the Board concludes that a VA gastrointestinal 
examination is necessary prior to appellate review.  

The Board observes that treatment records subsequent to the 
veteran's separation from service have neither been requested 
nor incorporated into the record.  At the January 2001 
hearing before a member of the Board, the veteran testified 
that he was receiving VA treatment at a mental hygiene 
clinic.  It is unclear whether he had received any additional 
treatment for his claimed disorders.  The Board is of the 
view that an attempt should be made to obtain any treatment 
records of possible pertinence to the veteran's claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should request that the veteran 
provide information as to the medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to his 
claimed disorders from January 1998 to the 
present.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities, to include any 
appropriate VA facilities, and request 
that all available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed thumb 
and hand disorders, if such disorders are 
clinically found to exist.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed right thumb and 
bilateral hand disorders, other than 
frostbite residuals of the hands, and to 
comment on the relationship, if any, 
between any such disorders and the 
veteran's period of service.  A complete 
rationale for any opinion expressed should 
be provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

4.  The RO should schedule the veteran for 
a VA gastrointestinal examination in order 
to determine the severity of his service-
connected duodenal ulcer disease and 
gastroesophageal reflux disease.  All 
indicate tests and studies should be 
accomplished and the findings then 
reported in detail.  Specific reference 
should be made to the criteria indicated 
under diagnostic code 7305.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  

5.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 



